AP-77,051
                                                                             COURT OF CRIMINAL APPEALS
         FILED IN                                                                            AUSTIN, TEXAS
COURT OF CRIMINALAPPEALS                                                     Transmitted 6/14/2016 8:48:02 AM
                                                                               Accepted 6/14/2016 8:52:07 AM
       June 14, 2016                                                                          ABEL ACOSTA
                                          No. AP-77,051                                             CLERK
   ABELACOSTA, CLERK                           In the
                               Court of Criminal Appeals of Texas

                                            No. 475122
                                    In the 228th District Court
                                     Of Harris County, Texas

                                      WARREN D. RIVERS
                                            Appellant
                                                V.
                                    THE STATE OF TEXAS
                                             Appellee

              STATE'S MOTION FOR EXTENSION OF TIME TO FILE BRIEF
                                IN DEATH PENALTY APPEAL


     TO THE HONORABLE COURT OF CRIMINAL APPEALS:

             THE STATE OF TEXAS, pursuant to Tex. R. App. P. 2 & 10.5, moves for

     an extension of time in which to file its appellate brief and in its motion, would

     show the Court the following:

             1. The appellant was previously convicted of the capital murder of Carl

                 Nance committed on May 3, 1987 (CR - 172) (CR Supp. - 129). But he

                 was granted a new punishment hearing in 2010. See Rivers v. Thaler, 389

                 Fed. Appx. 360, 361 (5th Cir. 2010). At the conclusion of the most

                 recent punishment hearing, the jury found that the murder was committed

                 deliberately, that the appellant was a continuing threat to society, and that

                 there were insufficient mitigating circumstances to justify only a life

                 sentence (CR Supp. - 140-144). Therefore, he was sentenced to death on
                                                  1
  November 18, 2014 (CR - 172). Appeal to this Court is automatic. Tex.

   Code Crim. Proc. art. 37.0711 §3(j).

2. The State's brief is due on June 15, 2016. The State hereby requests a

   90-day extension for the filing of the State's brief.

3. The following facts are relied upon to show good cause for an extension

   of time to allow the State to file its brief:


      a. The record in this case is over 300 megabytes in length split over
         39 files. Therefore, processing the record with take a substantial
          amount of time.


      b. The undersigned attorney has researched and answered by email
         more than 90 legal questions of trial prosecutors since the appellant
         filed his brief. The undersigned attorney researched and answered
         even more such questions by phone during that time period.

      c. The undersigned attorney has completed the following written
         appellate project since the appellant filed his brief:

           (1)      Gareic Hankston v. The State of Texas
                    No.PD-0887-15
                    Brief on PDR filed May 19, 2016

           (2)      John Buentello v. The State of Texas
                    No. 01-15-00834-CR
                    BrieffiledMay27, 2016

           (3)      Gustavo Vasquez v. The State of Texas
                    No. 14-15-00380-CR
                    Brief filed June 13,2016
WHEREFORE, the State prays that this Court will grant the requested extension.

                                                 Respectfully submitted,

                                                 /s/ Eric Kugler
                                                 Eric Kugler
                                                 Assistant District Attorney
                                                 Harris County, Texas
                                                 1201 Franklin, Suite 600
                                                 Houston, Texas 77002-1923
                                                 (713)274-5826
                                                 Kugler_eric@dao.hctx.net
                                                 TBC No. 796910

                         CERTIFICATE OF SERVICE
   This is to certify that a copy of the foregoing instrument will be served by
efile.txcourts.gov to:

      Patrick McCann
      Attorney at Law
      909 Texas Ave., Suite 205
      Houston, Texas 77002
      writlawyer@justice.com

                                                 /s/ Eric Kugler
                                                 Eric Kugler
                                                 Assistant District Attorney
                                                 Harris County, Texas
                                                 1201 Franklin, Suite 600
                                                 Houston, Texas 77002-1923
                                                 (713)274-5826
                                                 TBC No. 796910
Date: June 14,2016